DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

Response to Amendment
	Claims 1-3, 5-6, 8-11 and 20 are amended.
	Claims 1-20 are pending.
Response to Amendment
Applicant’s Arguments/Remarks regarding rejections of claims 1-20 under 35 USC § 103 filed on 09/09/2021, pages 6-11 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnamaki et al. (US 9,531,785 B1).

Regarding claim 1, Linnamaki discloses a computer-implemented method for integrating first class objects (Service alerts) with email messages in an email inbox of an email client (Linnamaki, [Abstract] discloses a method to inject ad-hoc IMAP objects into results of IMAP commands. These IMAP objects may appear in the inbox or in any other IMAP user folder of a user on any IMAP capable device, and may feel like an Email to the user, although the IMAP objects were never sent over an SMTP server or protocol. Information that is stored in these IMAP objects can include advertising, promotions, service alerts or any other content) the method comprising:
receiving, at the email client (inbox) heterogeneous content (IMAP objects can include advertising, promotions, service alerts or any other content) from one or more data sources (Linnamaki, [Abstract] discloses a method to inject ad-hoc IMAP objects into results of IMAP commands. These IMAP objects may appear in the inbox or in any 
creating a first class object from the heterogeneous content (IMAP objects 600) (Linnamaki, Col. 9, lines 32- 48, discloses a MAIL client 607 requesting a list of emails of the user's INBOX 602 (or other IMAP user folder) from the IMAP server 606. The MAIL client 607 may include or correspond to the email client 200 of FIG. 2. In response to the request, the object filter 601 collects (e.g., reads) the available injectable IMAP objects 600 and any available IMAP object profiles 604 and/or at least one of multiple IMAP user profiles 605. Depending on the IMAP object profiles 604 and/or the IMAP user profiles 605, the object filter 601 filters the list of all injectable IMAP objects 600 down to a reduced list (creating a reduced list of first class objects) of one or more injectable IMAP objects and delivers it to the IMAP process 603);
wherein the first class object comprises a type having a type metadata (Linnamaki, Col. 1, line 64- Col 2, line 3, in response to one or more FETCH commands received from one or more MAIL clients, metadata of the particular one of the IMAP objects into each of one or more IMAP folder content lists of the one or more IMAP folders without storing the particular one of the IMAP objects itself in any of the one or more IMAP folders);
determining, based on the type metadata (IMAP INTERNAL DATE), a position within a list of the email messages to display the first class object (Linnamaki, Col. 4, lines 4-14, discloses that the position of the emails and other objects in the IMAP folder 

Regarding claim 2, Linnamaki discloses the computer-implemented method of claim 1, further comprising inserting the first class object (IMAP object) into a list of the email messages at the position (Linnamaki, Col. 6, lines 15-22, in block 102 [“ADD IMAP OBJECT INTO THE FOLDER LIST”], the IMAP server merges one or more injected IMAP objects into the user's email list. Depending on the list position, which can be defined by an IMAP object profile for the injectable IMAP object, the date header field is computed and modified in the resulting injected IMAP object to place the injected IMAP object at a position in the user's email list defined by the IMAP object profile.).

Regarding claim 3, Linnamaki discloses the computer-implemented method of claim 1, further comprising receiving, at the email client, an email message from an email server via a simple mail transfer protocol (SMTP Server 402) of the email server (Linnamaki, Col. 8, line 66- Col. 9, line 4, fig. 4, a user composes the email 400 and uses the MAIL client 401 to send the email 400 to a recipient (e.g., another user) that has the inbox 404 or other IMAP user folder. The recipient's SMTP server 402 receives the email 400 and stores it permanently to the recipient's inbox 404); 

wherein the SMTP (SMTP server 402) of the email server is distinguished from the API of the data source (IMAP server 403/826) (Linnamaki, fig. 4 & 8, Col. 11, lines 31-42, discloses the application 822 may include an IMAP server 826 that is arranged to retrieve IMAP folder content lists for MAIL clients and synchronize the IMAP folder content lists with the MAIL clients, as described herein. The program data 824 may include profile data (e.g., IMAP object profiles and/or IMAP user profiles) and/or injectable IMAP objects as is described herein, or other IMAP data. In some embodiments, the application 822 may be arranged to operate with the program data 824 on the operating system 820 such that injection of IMAP objects).

Regarding claim 4, Linnamaki discloses the computer-implemented method of claim 1, wherein the first class object (IMAP objects) comprises a command set (IMAP  a method to inject ad-hoc IMAP objects into results of IMAP commands. These IMAP objects may appear in the inbox or in any other IMAP user folder of a user on any IMAP capable device’ Col. 3, lines 56-62, To display a user's list of emails in an IMAP folder of the user, a MAIL client on a client device of the user sends a request to the IMAP server for the list of emails in the IMAP folder, which may be referred to as an IMAP folder content list. The request may be implemented as a FETCH command according to the IMAP protocol and may include a user identifier (ID) that uniquely identifies the user).

Regarding claim 5, Linnamaki discloses the computer-implemented method of claim 4, wherein the command set comprises at least one of a command for initiating an action (FETCH command), a command for modifying the first class object, and a command for injecting the first class object into a new location (Linnamaki, [Abstract], discloses a method to inject ad-hoc IMAP objects into results of IMAP commands. These IMAP objects may appear in the inbox or in any other IMAP user folder of a user on any IMAP capable device; Col. 3, lines 56-62, To display a user's list of emails in an IMAP folder of the user, a MAIL client on a client device of the user sends a request to the IMAP server for the list of emails in the IMAP folder, which may be referred to as an IMAP folder content list. The request may be implemented as a FETCH command according to the IMAP protocol and may include a user identifier (ID) that uniquely identifies the user; Col. 6, lines 15-22, in block 102 [“ADD IMAP OBJECT INTO THE FOLDER LIST”], the IMAP server merges one or more injected IMAP objects into the user's email list. Depending on the list position, which can be defined by an IMAP object 

Regarding claim 6, Linnamaki discloses the computer-implemented method of claim 1, but did not explicitly disclose further comprising sending a request for the heterogeneous content (IMAP objects 600) to the one or more data sources (IMAP server 403/826) (Linnamaki, [Abstract], discloses a method to inject ad-hoc IMAP objects into results of IMAP commands. These IMAP objects may appear in the inbox or in any other IMAP user folder of a user on any IMAP capable device; Col. 3, lines 56-62, To display a user's list of emails in an IMAP folder of the user, a MAIL client on a client device of the user sends a request to the IMAP server for the list of emails in the IMAP folder, which may be referred to as an IMAP folder content list. The request may be implemented as a FETCH command according to the IMAP protocol and may include a user identifier (ID) that uniquely identifies the user; Col. 6, lines 15-22, in block 102 [“ADD IMAP OBJECT INTO THE FOLDER LIST”], the IMAP server merges one or more injected IMAP objects into the user's email list. Depending on the list position, which can be defined by an IMAP object profile for the injectable IMAP object, the date header field is computed and modified in the resulting injected IMAP object to place the injected IMAP object at a position in the user's email list defined by the IMAP object profile).

Regarding claim 7, Linnamaki discloses the computer-implemented method of claim 1, wherein the type metadata includes at least one of a last modified time, a due  the position of the emails and other objects in the IMAP folder may be determined based on other criteria, such as message UID, content of FROM field, content of TO field, content of SUBJECT field, or other criteria. Whichever criteria is used, the corresponding field may be modified by the IMAP server in response to each folder update request from the MAIL client to position an injected IMAP object at any desired position (e.g., top of list, 10th position, etc.) within the IMAP folder content list).

Regarding claim 8, Linnamaki discloses the computer-implemented method of claim 1, further comprising rendering a reading pane version of at least the first class object in a user interface to the email client (Linnamaki, [Abstract] discloses a method to inject ad-hoc IMAP objects into results of IMAP commands. These IMAP objects may appear in the inbox or in any other IMAP user folder of a user on any IMAP capable device, and may feel like an Email to the user, although the IMAP objects were never sent over an SMTP server or protocol. Information that is stored in these IMAP objects can include advertising, promotions, service alerts or any other content; Col. 9, lines 32- 48, discloses a MAIL client 607 requesting a list of emails of the user's INBOX 602 (or 

Regarding claim(s) 9-15, the calms are rejected with rational similar to the rejections of claims 1- 7, respectively, where the device is taught by the method. 
Regarding claim(s) 16-20, the calms are rejected with rational similar to the rejections of claims 1- 5, respectively, where the system is taught by the method. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the integration of email services with other data sources to create and manage first class objects.
Luzeski 	et al. (US 6,404,762 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        

/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451